Title: Wednesday [January 1759].
From: Adams, John
To: 


       Drank Tea at Coll. Quincies. Spent the Evening there, and the next morning. In the afternoon, rode out to German Town.
       Hannah Quincy or O. Suppose you was in your Study, engaged in the Investigation of some Point of Law, or Philosophy, and your Wife should interrupt you accidentally and break the Thread of your Thoughts, so that you never could recover it?
       Ego. No man, but a crooked Richard, would blame his Wife, for such an accidental Interruption. And No Woman, but a Xantippe, would insist upon her Husbands Company, after he had given her his Reasons for desiring to be alone.
       O. Should you like to spend your Evenings, at Home in reading and conversing with your Wife, rather than to spend them abroad in Taverns or with other Company?
       Ego. Should prefer the Company of an agreable Wife, to any other Company for the most Part, not always. I should not like to be imprisoned at home.
       O. Suppose you had been abroad, and came home fatigued and perplexed, with Business, or came out of your Study, wearied and perplexed with Study, and your Wife should meet you with an unpleasant, or an inattentive face, how should you feel?
       I would flee my Country, or she should.
       O. How shall a Pair avoid falling into Passion or out of humour, upon some Occasions, and treating each other unkindly.
       Ego. By resolving against it. Forbid angry words &c.? Every Person knows that all are liable to mistakes, and Errors, and if the Husband finds his Wife in one he should  reasonably and convince her of it, instead of being angry, and so on the Contrary. But if it happens, that both get out of humour and an angry dispute ensues, yet both will be sorry when their anger subsides, and mutually forgive and ask forgiveness, and love each other the better for it, for the future.
       O. thinks more than most of her Sex. She is always thinking or Reading. She sitts and looks steadily, one way, very often, several minutes together in thought. E. looks pert, sprightly, gay, but thinks and reads much less than O.
        expos’d himself to Ridicule, by affectation, by Pretensions to Strength of mind and Resolution, to depth and Penetration. Pretensions to Wisdom and Virtue, superiour to all the World, will not be supported by Words only. If I tell a man I am wiser and better than he or any other man, he will either despize, or hate, or pity me, or perhaps all 3.—I have not conversed enough with the World, to behave rightly. I talk to Paine about Greek, that makes him laugh. I talk to Sam Quincy about Resolution, and being a great Man, and study and improving Time, which makes him laugh. I talk to Ned, about the Folly of affecting to be a Heretick, which makes him mad. I talk to Hannah and Easther about the folly of Love, about despizing it, about being above it, pretend to be insensible of tender Passions, which makes them laugh. I talk to Mr. Wibirt about the Decline of Learning, tell him, I know no young fellow who promises to make a figure, cast Sneers on Dr. Marsh for not knowing the Value of old Greek and Roman Authors, ask “when will a Genius rise, that will shave his Beard, or let it grow rather and sink himself in a Cell, in order to make a figure.” I talk to Parson Smith about despizing gay Dress, grand Buildings, great Estates, fame, &c. and being contented with what will satisfy the real Wants of Nature.
       All This is Affectation and Ostentation. ’Tis Affectation of Learning, and Virtue and Wisdom, which I have not, and it is a weak fondness to shew all that I have, and to be thot to have more than I have.
       Besides this I have insensibly fallen into a Habit of affecting Wit and Humour, of Shrugging my Shoulders, and moving and distorting the Muscles of my face. My Motions are stiff and uneasy, ungraceful, and my attention is unsteady and irregular.
       These are Reflections on myself that I make. They are faults, Defects, Fopperies and follies, and Disadvantages. Can I mend these faults and supply these Defects?
       O. makes Observations on Actions, Characters, Events, in Popes Homer, Milton, Popes Poems, any Plays, Romances &c. that she reads and asks Questions about them in Company. What do you think of Helen? What do you think of Hector &c. What Character do you like best? Did you wish the Plot had not been discovered in Venice preserved? These are Questions that prove a thinking Mind. E. asks none such.
       Thus in a Wild Campaign, a dissipating Party of Pleasure, observations and Improvement may be made. Some Foppery, and folly and Vice, may be discerned in ones self, and Motives, and Methods may be collected to subdue it. Some Virtue, or agreable Quality may be observed in ones self and improved and cherished, or in another and transplanted into ones self.
       O. Tho O. knows and can practice the Art of pleasing, yet she fails, sometimes. She lets us see a face of Ridicule, and Spying, sometimes, inadvertently, tho she looks familiarly, and pleasantly for the most part. She is apparently frank, but really reserved, seemingly pleased, and almost charmed, when she is really laughing with Contempt. Her face and Hart have no Correspondence.
       
       Hannah checks Parson Wibirt with Irony.—It was very sawcy to disturb you, very sawcy Im sure &c.
       I am very thankful for these Checks. Good Treatment makes me think I am admired, beloved, and my own Vanity will be indulged in me. So I dismiss my Gard and grow weak, silly, vain, conceited, ostentatious. But a Check, a frown, a sneer, a Sarcasm rouses my Spirits, makes me more careful and considerate. It may in short be made a Question, whether good Treatment or bad is the best for me, i.e. wether Smiles, kind Words, respectful Actions, dont betray me into Weaknesses and Littlenesses, that frowns, Satirical Speeches and contemptuous Behaviour, make me avoid.
       Mr. Wibirt has not an unsuspicious openness of face. You may see in his face, a silly Pain when he hears the Girls, a whispering, and snickering.
       Is Mrs. Palmer so infinitely sensible of such soft, tender scenes and actions, or, does she affect to appear so? Or is it partly affected and partly real?
       Popularity, next to Virtue and Wisdom, ought to be aimed at. For it is the Dictate of Wisdom, and is necessary to the practice of Virtue in most.
       Yesterday, went down to defend an Action for an old Horse vs. Samll. Spear. This was undertaking the relief of distressed Poverty, the Defence of Innocence and Justice, vs. Oppression, and Injustice. Capt. Thayer and Major Crosby too had told the Plaintiff that he could not maintain his Action, and advised him to drop it or agree it. And Thayer spoke out, “I would have these Parties agree.” I did not clearly understand the Case, had no Time to prepare to fix in my mind beforehand the Steps that I should take. And Capt. Hollis, Major Miller, and Captn. Thayer, were all 3 very active, and busy and interested themselves in the suit. It was a scene of absolute Confusion. Major Crosby persuading an Agreement, the Parties raging and scolding, I arguing and the 3 Voluntiers proposing each one his Project. And all the Spectators smiling, whispering &c. My Attention was dissipated. I committed oversights, omissions, inexpert Management. I should have adhered to the Relation my Client gave me, and be­lieved nothing that came from the other side, without Proof. I should have insisted upon the Entry, and opposed any Motion for an Adjournment till next Week or Continuance till next Hour, to send for Witnesses. For Madam Q. could not swear any Thing, that can support this Action. Should have offered to admit all she could say. If I had strictly pursued the story, that my Client told me, I should have demanded an Entry of the Action, or else a Dismission of the Defendant with Costs. It was equally idle and tame lame to continue the Action, to send for a Witness, and to submit it to referees. For the Witness if sent for could not support the Action, and to submit the original Debt to Referees, was to submit nothing. For by the original Agreement, nothing was due. Agreement was to take the Horse and keep him, and if he lived till April, to pay 2 dollars for him, but if he died before, to pay nothing. Now he actually died in February, and therefore nothing by Contract was to be paid. The Keeping of so old an Horse was more than the service he could do, was worth. The Hay he eat would have hired more riding and drawing than that Horse did thro that Winter.
       If Spear had applied to such as know, he would not have brot that Writ. But Deputy Sheriffs, petit Justices, and pettifogging Meddlers, like Faxon, Niles, Hollis, attempt to draw Writts, and draw them wrong oftener than they do right.
       The Declaration was an Indebitatus Assumpsit with an Account annexed, for a Horse, sold and delivered. He could have proved, by Spears Confession, that he had the Horse, but could not prove the Sale or Delivery of the Horse, nor could he prove any Price agreed on by the Parties. Far from producing Proof of any express Price agreed on by the Parties at the sale and Delivery, he cant prove the Sale and delivery itself. Now to maintain an Action on an Indeb. Ass. the Plaintiff must aver in his Declaration, and prove at the Trial, a certain, express Price, agreed on by the Parties, or else a customary Price. Tis true there is this Exception to the general Rule, that Merchants and Tradesmen, who keep running Accounts open with their Customers, and deal out their Commodities and Manufactures in small Parcells, shall be allowed to produce their Account Books in Evidence, and if they will swear that they made the Entries of the several Articles att the times they were delivered, and that they charged the Price for them, that was at that time customary, they shall be allowed to recover. But is this Case like that. Will Mr. Spear swear that he entered this Article at the time of the Sale and delivery, and will he swear that he charged the customary Price? Pray what is the Customary Price of a Horse. Are not some customarily bot for £100 and some for less than £100.
       I must study how to manage Eb. and Atherton Thayer and Hollis, and Eb. Miller and Faxon. They are meddlers, hinters, and Projectors. I should have made a Motion to the Justice, that either the Defendant or I might be consulted in the settlement of this Affair, and that Miller, Hollis and Thayer who had no concern with it, might not determine it, as they please.—I pray your Honour to silence the Clamour of those who have no Concern with the Matter, that those who have may be heard.
       Capt. Thayer pretends to great Knowledge in the Law. He could not bear to lose the Honor of knowing and telling Mr. Spear, that an Indeb. Ass. could not lie, but that Quantum Meruit could in this Case. He was proud, bragged of it before all the Company, bragged, boasted, was ostentatious of his Knowledge in Law. So many hinting advice, making Proposals, &c., make Confusion.
       O. Pain aims at so many Things, but especially at getting Cash, that he will be distracted. He pursues Cash with all his Hart and soul. He writes well and tells a very droll story, but he is very peevish, fretful, odd tempered. He thinks himself in high favour with the Ladies, but he little thinks how he is blasted sometimes.
      